Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 2014/0252646) in view of Tanaka et al. (US Pub. 2003/0145949).
Regarding claim 1, Hung teaches a temporary protective film (e.g. 102 & 104, Fig. 1-2) for semiconductor sealing molding 716 (see the device shown in Fig. 7), the temporary protective film comprising a support film 102; and an adhesive layer 104 provided on the support film 102.
Hung is silent on wherein the adhesive layer contains an acrylic rubber, wherein a solid shear modulus at 200°C of the temporary protective film is 5.0 MPa or higher.   

Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 1, wherein the adhesive layer further contains a peelability imparting agent (Tanaka’s Para [0098] wherein Tanaka discusses the peelability of the adhesive and substrate layers).
  Regarding claim 3, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 2, wherein a content of the peelability imparting agent is more than or equal to 6 parts by mass and less than 60 parts by mass with respect to 100 parts by mass of the acrylic rubber (e.g. Tanaka’s Para [0009, 0098, 0112, 0119). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum 
Regarding claim 4, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 1, wherein a thickness of the adhesive layer is from 1um to 5 um (e.g. Hung’s Para [0116]).  Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 1, wherein the support film is a polyimide film (e.g. Tanaka’s Para [0091 & 0098]).  
Regarding claim 6, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 1, wherein the acrylic rubber is a copolymer including at least one monomer unit selected from the group consisting of butyl (meth)acrylate, ethyl (meth)acrylate, methyl (meth)acrylate, (meth)acrylic acid, acrylonitrile, 2-hydroxyethyl (meth)acrylate, and glycidyl (meth)acrylate (e.g. Tanaka’s Para [0056, 0061 & 0119] – the use of said material would have been obvious and within the ordinary skill in the art in view of Tanaka).  

Regarding claim 8, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 1, wherein the adhesive layer has pressure-sensitive adhesiveness at 24°C (said claim dimension would have been obvious in view of the prior art). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 1, wherein the 5% weight reduction temperature of the temporary protective film is 350°C or higher (said claim dimension would have been obvious in view of the prior art). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 10, the combination of Hung and Tanaka teaches the temporary protective film for semiconductor sealing molding according to claim 1, further comprising a cover film provided on a surface of the adhesive layer, the surface being on the opposite side of the surface having the support film provided thereon (Tanaka’s Para [0100]).
  Regarding claim 11, the combination of Hung and Tanaka teaches a temporary protective film-attached lead frame comprising: a lead frame (e.g. 6’ and 8, Tanaka’s Fig. 3(d)) having a die pad (note pads under the adhesive 1 and the core 2) and an inner lead 6’; and the temporary protective film for semiconductor sealing molding according to claim 1, wherein the temporary protective film is attached to the lead frame such that the adhesive layer 1 of the temporary protective film comes into contact with one surface of the lead frame (see Tanaka’s Fig. 3(d)).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung and Tanaka as applied to claim 1 above, and in further view of WO 01/35460.
Regarding claim 12, the combination of Hung and Tanaka teaches a temporary protective film-attached sealing molded body comprising: a lead frame having a die pad (portion of 6 under 1) and an inner lead 6’; a semiconductor element 5 mounted on the die pad (Fig. 3d); a wire 6 connecting the semiconductor element 5 and the inner lead 6 
 Regarding claim 13, the combination of Hung and Tanaka teaches a method for producing a semiconductor device, the method comprising, in the following order:
attaching the temporary protective film for semiconductor sealing molding according to claim 1 to one surface of a lead frame (e.g. Tanaka’s lead frame 6’ & 8, Fig. 3d) having a die pad (portion of lead 6’ making contact with the chip 5) and an inner lead (portion of lead 6’ making contact with adhesive 1) in a direction of the adhesive layer coming into contact with the lead frame (6’ & 8); providing a wire (e.g. 6 in Tanaka’s Fig. 3b) for connecting the semiconductor element 5 and the inner lead (Fig. 
Regarding claim 14, the combination of Hung,Tanaka and WO 0135460 teaches the method according to claim 13, wherein the lead frame (9, WO 0135460’s Fig. 5-6) has a plurality of the die pads, the semiconductor element 8 is mounted on each of the multiple die pads, and the method further comprises dividing the sealing molded body before or after the temporary protective film is peeled off from the sealing molded body, and thereby obtaining a semiconductor device having one die pad and one semiconductor element described above (e.g. see WO 0135460’s Fig. 4-6 respective text).
Response to Arguments
Applicant's arguments filed 02/17/21 have been fully considered but they are not persuasive. The Examiner would like to point out that the prior art meets the broad claim structural features. Further, the material composition, acrylic rubber, is expressly taught and discussed in the Tanaka reference. Because the claim structural features and material composition of the temporary protective film, as claimed, are taught – the temporary protective film, as taught by the combination of the prior art, meets the claim dimension “wherein a solid shear modulus at 200 C of the temporary protective film is 5.0 MPa or higher”. Furthermore, Tanaka expressly teaches a modulus of 3 MPa at 120-200 degrees Celsius for 1 to 10 seconds (e.g. Para [0112]), which suggests that one of the ordinary skill in the art could predictably yield a modulus of 5.0 MPa or higher through routine experimentation, perhaps manipulating the time variable or duration. As such, discovering optimum or working ranges would have required ordinary skill in the art. Please note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As such, the argument is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894